Title: To Benjamin Franklin from Félix Vicq d’Azyr, 21 August 1783
From: Vicq d’Azyr, Félix
To: Franklin, Benjamin


          
            Monsieur
            21 aoust 1783.
          
          La societé Royale de medecine m’a Chargé d’avoir l’honneur de Vous adresser des Billets
            pour sa séance publique qui aura lieu le 26 de ce mois; elle Vous prie d’en agréer
            l’hommage et de Vouloir bien en Disposer.
          La societé toujours flattée lorsque Vous Voulez bien l’honorer de Votre Présence Vous
            prie d’assister à Cette séance. J’y Lirai l’Eloge de feu M Pringle Votre illustre
              ami. Ne sera-ce pas un motif de plus
            pour que nous aions le bonheur de Vous y posséder.
          J’ai L’honneur d’etre avec respect Monsieur, Votre tres humble et très obeissant
            serviteur
          
            Vicq
              DAZYR
            
            M franklin.
          
         
          Notation: Vicq-d’azir 21 Août 1783.
        